Wade, C. J.
1. The defendant was charged with having in her possession at one and the same time three quarts of whisky and thirty-nine bottles of beer, in violation of the prohibition laws of this State. The testimony showed that this exact quantity of intoxicants was found in her apparent possession, and, according to one witness, the defendant herself admitted, at the time her premises were searched, that one quart of whisky and a box of beer (shown to contain thirty-nine bottles) belonged to her. The evidence, therefore, authorized the verdict.
2. Testimony as to the existence of a push-button in Wilson’s .store, to which was attached a wire leading to the room of the defendant in the same building, was relevant, in view of testimony that people were seen “going in and out of Wilson’s store appearing to be drinking,” as tending to sustain the theory that considerable quantities of intoxicating liquors were stored in this building in the room of the defendant and that she was the custodian thereof, and therefore of the particular intoxicants found in her room.-
3. The admission of testimonv that a witness had seen the defendant drunk on the streets before the time of the raid will not require the grant of a. new trial. The fact- that the defendant was seen in this condition at least established her familiarity with and use of intoxicants, and tended to corroborate the testimony as to the presence of the intoxicants alleged to have been found in her room and their ownership by her, since *747it is more reasonable to infer that a drinking person would keep intoxicants in his or her possession than one unaccustomed to their use.
Decided August 3, 1917.
Accusation of misdemeanor; from city court of Columbus— Judge Tigner. April 14, 1917.
B. Terry, S. T. Pinkston, C. D. Smith, for plaintiff in error.
T. H. Port, solicitor, contra.
4. The trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Lulce, JJ., concur.